Citation Nr: 1819079	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for residuals of traumatic brain injury (TBI).

2. Entitlement to an increased initial rating for degenerative disc disease of the thoracolumbar spine, currently rated as 20 percent disabling prior to January 22, 2013 and 40 percent disabling since then.

3. Entitlement to an increased initial rating for degenerative disc disease of the cervical spine, currently rated as 20 percent disabling prior to April 8, 2015 and 30 percent disabling since then.  

4. Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, claimed as major depressive disorder, posttraumatic stress disorder (PTSD), and anxiety with sleep difficulty.

5. Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy and postoperative carpal tunnel release.

6. Entitlement to an initial rating for right upper extremity radiculopathy, currently rated as 20 percent disabling from April 8, 2015 to May 22, 2017 and as 40 percent disabling effective May 22, 2017.

7. Entitlement to an increased initial rating for left lower extremity radiculopathy, currently rated as zero percent (noncompensably) disabling prior to April 8, 2015 and as 20 percent disabling since then.

8. Entitlement to an initial rating for right lower extremity radiculopathy, currently rated as 10 percent disabling from May 16, 2012 to May 22, 2017 and as 20 percent disabling since May 22, 2017.   

9. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Travis Barrick, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to May 2012.

This case comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was later transferred to the RO in Lincoln, Nebraska.  In its decision, the Cleveland RO granted service connection for an acquired psychiatric disability, degenerative disc disease of the lumbar and cervical spine, radiculopathy of the bilateral lower extremities and of the left upper extremity.  The RO denied service connection for claimed residuals of an in-service TBI.  The Veteran appealed the initial disability ratings assigned for the named granted disabilities and the denial of service connection for TBI.  Other issues were decided in the decision as well, but the Veteran only perfected an appeal for the issues above.  During proceedings related to his increased rating claims, the Veteran indicated that his service-connected disabilities prevented him from working, which means that the issue of TDIU became part of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

In a June 2013 rating decision, the RO increased the rating for the Veteran's lumbar spine degenerative disc disease from 20 percent to 40 percent.  In June 2015, the RO granted service connection for radiculopathy of the right upper extremity and assigned an initial 20 percent rating, which the Veteran appealed.  In another rating decision, issued in August 2015, the RO increased the rating assigned to cervical degenerative disc disease from 20 percent to 30 percent and increased the rating for left lower extremity radiculopathy from zero percent to 20 percent.  In June 2017, the RO increased the rating assigned for right upper extremity radiculopathy from 20 percent to 40 percent, effective May 22, 2017.  Because the Veteran has not expressed satisfaction with the amount of these increases, his claims for still higher increased ratings remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In April 2016, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.  The Board remanded this appeal for further development in September 2016.




FINDINGS OF FACT

1. The preponderance of the evidence favors the conclusion that the Veteran experienced a traumatic brain injury (TBI) in service, but that he does not have a current disability related to TBI; nor did such a disability exist at any time during the relevant appeal period.

2. From May 16, 2012 to December 8, 2015, the evidence is at least evenly balanced as to whether the Veteran's service-connected psychiatric disorder has been manifested by occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment has not been not shown.

3. Since December 8, 2015, the evidence is at least evenly balanced as to whether the Veteran's service-connected psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity. 

4. Throughout the relevant appeal period, the evidence is at least evenly balanced as to whether the Veteran's degenerative disc disease of the thoracolumbar spine manifested by forward flexion of 30 degrees or less.

5. Prior to December 28, 2013, the preponderance of the evidence is against a finding that the Veteran's degenerative disc disease of the cervical spine manifested by forward flexion of 15 degrees or less

6. Since December 28, 2013, the evidence is approximately evenly balanced as to whether the Veteran's degenerative disc disease of the cervical spine manifested by forward flexion of 15 degrees or less.

7. The evidence is at least evenly balanced as to whether symptoms of the Veteran's left upper extremity radiculopathy most closely approximated moderate incomplete paralysis of since May 16, 2012.

8. The preponderance of the evidence is against a finding that symptoms of the Veteran's right upper extremity radiculopathy most closely approximated moderate incomplete paralysis from April 8, 2015 to May 22, 2017.

9. The preponderance of the evidence is against a finding that symptoms of right upper extremity radiculopathy most closely approximated severe incomplete paralysis at any time during the relevant appeal period.

10. The preponderance of the evidence is against a finding that symptoms of right lower extremity radiculopathy most closely approximated moderate incomplete paralysis prior to May 22, 2017.

11. The preponderance of the evidence is against a finding that symptoms of right lower extremity radiculopathy most closely approximated moderately severe incomplete paralysis at any time during the relevant appeal period.

11. The evidence is at least evenly balanced as to whether symptoms of left lower extremity radiculopathy most closely approximated mild incomplete paralysis from May 16, 2012 to April 8, 2015.

12. The preponderance of the evidence is against a finding that symptoms of left lower extremity radiculopathy most closely approximated moderately severe incomplete paralysis at any time during the relevant appeal period.

13. In February 2018, prior to the promulgation of a decision in this appeal, the Veteran, through his attorney, withdrew the claim seeking a TDIU.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

2. With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 70 percent for depression, but no higher, have been met between May 16, 2012 and December 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9310, 9434 (2017).

3. With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 50 percent for depression, but no higher, have been met since December 8, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9310, 9434.

4. With reasonable doubt resolved in the veteran's favor, the criteria for a disability rating of 40 percent for degenerative disc disease of the thoracolumbar spine have been met throughout the relevant appeal period.   38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2017).

5. With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 30 percent for degenerative disc disease of the cervical spine have been met since December 28, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242

6. The criteria for a disability rating higher than 20 percent for degenerative disc disease of the cervical spine were not met prior to December 28, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242

7. With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 30 percent, but no higher, for left upper extremity radiculopathy have been met since May 16, 2012.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, DC 8510, 8511, 8512 (2017).

8. The criteria for an initial rating for right upper extremity radiculopathy in excess of 20 percent disabling from April 8, 2015 to May 22, 2017 and 40 percent disabling since May 22, 2017 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, DC 8510, 8511, 8512.

8. The criteria for an initial rating for right lower extremity radiculopathy in excess of 10 percent disabling from May 16, 2012 to May 22, 2017 and 20 percent disabling since May 22, 2017 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, DC 8520.

9. The criteria for an initial rating of 10 percent, but no higher, for left lower extremity radiculopathy have been met from May 16, 2012 to April 8, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, DC 8520.

10. The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy since April 8, 2015 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, DC 8520.

11. The criteria for withdrawal of the Veteran's appeal seeking a TDIU rating have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

All of the Veteran's increased rating claims arise from the Veteran's disagreement with the disability rating assigned after VA granted service connection for the claimed disabilities.   Because the claims for service connection were granted, the claims are substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

As for the Veteran's claim for service connection for current residuals of TBI, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The claimant in this case has substantiated his status as a veteran.  In May 2011, prior to his discharge from active duty but after he filed the relevant claim, the Veteran was provided with written notice of all the elements identified in Dingess/Hartman.  The Veteran signed a pre-discharge notice response, also in May 2011, acknowledging his receipt of this notice.  Under these circumstances, the AOJ complied with its duty to notify.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

The RO arranged several VA-authorized examinations to help the Veteran establish his eligibility for the benefits claimed in this appeal.  The RO obtained two examination reports concerning the nature and etiology of claimed residuals of TBI, three reports concerning the severity of his service-connected psychiatric disability, and six examination reports concerning the severity of lumbar and cervical spine disabilities.  The spine examination reports also contained information concerning the symptoms of radiculopathy of the extremities.  The RO also obtained a separate report on the peripheral nerves in March 2013.  The first TBI examination was inadequate to decide the claim, because it was not performed by a person with the required credentials and because the examiner failed to review the service medical records.  The second TBI examination, as the Board will explain, was adequate to decide the claim.  Likewise, the VA mental disorders examination, together with the other evidence of record, are adequate to decide the increased rating claim for major depressive disorder.   

There are significant inadequacies in each of the six VA spine conditions examination reports.  

When evaluating the severity of certain disabilities, including disabilities of the spine, which are rated in part based on the degree of limited motion, VA is generally required to consider whether the Veteran's disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. Whenever possible, VA examiners assessing the nature of additional functional loss should describe any additional functional limitations, if possible, in terms of additional degrees of range of motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  None of the available examination reports attempted to describe additional functional loss during flare-ups in terms of additional degrees of range of motion loss.

The United States Court of Appeals for Veterans Claims recently decided that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing 
. . . " Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The most recent set of test results, dated May 2017, includes range of motion test results for active and passive motion for the thoracolumbar spine.  But the range of motion on weight-bearing is unclear.  For the cervical spine, the examiner indicated that passive range of motion testing could not be performed, but she did not explain why.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that, if an examination is not conducted during a flare-up of a musculoskeletal disability, VA examiners have the obligation to elicit information from the claimant about the condition of the relevant joint during flare-ups.  Id. at 34.  Only the January 2017 VA examiner successfully obtained specific information from the Veteran concerning the frequency and duration of his flare-ups.  The information provided by the other examiners concerning flare-ups was vague.  

Nevertheless, under the circumstances of this case, these inadequacies were harmless error.  Based on the findings of a January 2013 report from a chiropractor in private practice and a February 2013 VA examiner's report, which included findings consistent with the chiropractor's findings, the Board will be making certain assumptions in the Veteran's favor and will grant a 40 percent rating for the thoracolumbar spine throughout the relevant appeal period.  This is the highest disability rating provided by the relevant rating schedule which does not require ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes (2017).

DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The purpose of testing range of motion in each of the ways described by 38 C.F.R. § 4.59 is to apply rating criteria which consider the extent of any limited motion in the relevant joint.  Thus, the reasoning of Johnston applies when a Veteran is in receipt of the highest schedular rating based on limited motion and an examination fails to comply with Correia.  In this case it is clear from the examination reports and other evidence that the Veteran does not have ankylosis of the lumbar or cervical spine, and there is no allegation or suggestion of spinal ankylosis at any time during the relevant appeal period.  For these reasons, for the thoracolumbar spine, the examination reports, together with the other evidence, are adequate to decide the claim.

For the cervical spine, a 30 percent rating is the highest schedular rating based on limited motion and a higher rating requires ankylosis.  The RO has assigned a 30 percent rating for the cervical spine effective April 8, 2015.  Because of the examiners' failure to comply with DeLuca and Mitchell, the cervical spine examination reports also fail to provide the sufficient information needed to apply 38 C.F.R. §§ 4.40 and 4.45.  The Board has therefore considered whether the duty to assist requires another remand for further development.  A new examination, however, would not be very useful in determining the severity of the Veteran's spine symptoms prior to April 8, 2015.  See 38 C.F.R. § 3.159(d) (2017).  Moreover, under the circumstances of this case, the Board finds that the most effective remedy for the deficiencies of the examination reports is to accelerate the assigned effective date for the Veteran's 30 percent rating based on the Veteran's testimony concerning the length and frequency of "flare-ups" - i.e., periods of time in which his lumbar spine symptoms were at their worst.

The duty to assist requires the Board to enforce compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO complied with the Board's September 2016 remand orders by obtaining previously unavailable private treatment records and by arranging the most recent series of VA examinations.   

As the Veteran has not identified additional evidence pertinent to the issues on appeal and as there are no additional records to obtain, no further assistance is required to comply with the duty to assist.



II.	Analysis

Service Connection for Residuals of TBI

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" -  between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks compensation for residuals of a traumatic brain injury, which he claims he sustained after being injured in a parachute jump in September or October of 2008.  Service treatment records from January 2011 indicate that the Veteran did not seek medical treatment at the time of the injury, but that he later experienced severe neck and back pain.  

In June 2011, before his discharge from active duty, the Veteran described the injury to a VA physician assistant.  He said that he "had [a] hard landing and was dragged about 30 meters by his [parachute].  He reported a brief [loss of consciousness].  Dazed and confused for 2 hours.  Had a [sic] immediate headaches.  Currently headaches and memory issues continue."  

Service treatment records include a negative TBI screen in November 2009.  The results of a neurological examination indicate that the Veteran's condition was normal.  His attention span was not decreased.  Cognition and other higher cerebral functions were grossly intact.  

The parachute jump is mentioned in service treatment records, dated October 2010.  This appears to be the earliest medical record describing the event.  The Veteran's chief complaint was back pain.  Military medical personnel obtained the following history from the Veteran: "The patient is a 26-year-old active-duty infantryman who has had back pain either neck, mid or low back for over three years.  He stated that he additional [sic] did this in a bad landing before his deployment in the fall of 2008.  He landed on his back and was knocked unconscious.  He states that his symptoms have only gotten worse despite the fact that since May he has been on a limited profile and has done therapy, anti-inflammatory medications, pain management."  The review of current symptoms included frequent headaches.  

Service treatment records reflect a visit to an Army TBI clinic in January 2011.  
These notes describe "neck-related headache pain" since the 2008 parachute injury and difficulty remembering events surrounding the injury.  Notes from the TBI clinic indicate that the Veteran's chief complaint was short-term memory loss.  According to the notes he was "experiencing minimal headache pain at this time.  Headaches are not believed to be associated with his head injury.  According to the soldier's description, pain appears to be cervical in nature, consistent with his existing pathology."

Also in January 2011 there was an assessment of the Veteran's cognitive abilities.  According to treatment notes, this assessment of "language, oral-motor, motor speech and swallowing skills revealed no deficits.  Given the results of formal and informal testing, as well as patient history and information obtained during the interview . . . the patient is not currently in need of cognitive therapy service."  

The Veteran was discharged from the Army on the recommendation of a Physical Evaluation Board.  The reason for the recommendation was that lumbar and cervical spine disabilities prevented the Veteran from performing strenuous physical activities.  In August 2011 the medical board physician wrote that other claimed conditions did not prevent the Veteran from performing his usual duties. The physician's report addressed several potential conditions, including "cervical tension type headaches with no specific treatment at this time, except for rest.  These occur approximately 3 times per week and last 45-60 minutes.  He was cleared and released from the TBI clinic with no medically boardable [sic] TBI related concerns."

As the Board has noted, the VA physician assistant who performed a neurological examination in June 2011 attempted to assess potential residuals of TBI.  The examiner acknowledged complaints of mild memory loss and problems with attention, concentration or executive functions, but without objective evidence on testing.  The Veteran's judgment was normal and his social interaction was appropriate.  According to the examiner, a definite diagnosis was not determined.  The examiner indicated that she was not able to review service medical records before submitting her report.

In his April 2016 hearing testimony, the Veteran described his short-term memory as vague.  He described continuing headaches, but he said "that's more related to the cervical, the pinched nerves in my neck causing the migraines . . ."  The Veteran further testified that he had low testosterone, which he believed was a result of damage to his pituitary gland during the 2008 parachute injury.  The Veteran explained that the reason he believed this is that his endocrinologist had suggested that there was a link between low testosterone and a head injury.  

In September 2016, the Board remanded the Veteran's TBI claim, in part because there were at least two significant problems with the June 2011 VA examination report.  First, VA's Adjudication Procedures Manual requires that an initial TBI examination be performed by one of four specialists: physiatrist, psychiatrist, neurosurgeon, or neurologist.  See Manual M21-1, III.iv.3.D.2.j. The June 2011 report was also inadequate because the examiner apparently did not review the available service treatment records.  On remand, the Board instructed that one of the VA specialists should address the Veteran's contentions about his reduced testosterone and the possibility that this might be a result of in-service TBI.

On remand, the Veteran was examined by a VA physiatrist - one of the specialists authorized to perform an initial TBI assessment - in January 2017.  The examiner's report was based on an in-person examination and a review of the electronic claims file.  The medical history section of his report describes his interview with the Veteran.  The Veteran described the parachute jump in October 2008 "in which he reports landing backwards with loss of consciousness."  The Veteran told the examiner that he experienced headaches at the time.  He also said that he noticed a decrease in his memory about one or two months after the parachute jump.  The examiner reviewed the records of the Veteran's treating endocrinologist, noting hypogonadism likely due to a very small microadenoma.  An August 2014 brain MRI was normal.  

In the opinion of the January 2017 examining physiatrist, the Veteran did experience a TBI event in service, but there were no post-service residual symptoms.  The examiner specifically indicated that, in his opinion, it was less likely than not that post-service headaches, memory loss, and hormone imbalances were related to the TBI.  To support this opinion, the examiner explained that, according to the Veteran's treating endocrinologist, hypogonadism was related to a microadenoma of the pituitary gland, and not TBI.  The examiner further explained that TBI symptoms do not develop over an extended period of time.  Under these circumstances, the November 2009 medical treatment note, which indicates no complaints of current TBI symptoms, supported the unfavorable opinion.  In the opinion of the examiner, the Veteran's headaches were probably related to his neck injury, "which can cause symptoms of frontal headache by tension of the frontal head muscles from restricted head motion.  There is no clinical evidence of a migraine headache based on [the Veteran's] description of his headache.  Headaches related to a TBI are not expected to progress over time, and the increased headache symptoms are more consistent with neck pain."  

Based on the Veteran's testimony, the service medical records, and the January 2017 examination report, the Board finds that the Veteran experienced a TBI event in service.  The same sources also provide satisfactory evidence of a current disability.  Thus, the success of the TBI claim depends on whether a causal connection exists between current symptoms and the in-service TBI.  See Fagan v. Shinseki, 1282, 1287 (Fed. Cir. 2009).

On the issue of whether a relationship exists between the in-service TBI and current symptoms - including memory loss, headaches, and hypogonadism or hormone abnormalities - the Board finds that the most persuasive evidence is the opinion of the January 2017 examining physiatrist.  The examiner's opinion was based on an in-person examination and review of the relevant records.  The examiner also gave a persuasive and understandable explanation to support his opinion, and that opinion is consistent with the other medical evidence.  Specifically, the negative TBI assessment in November 2009, approximately one year after the parachute jump, is consistent with the rationale for the examiner's unfavorable opinion - i.e., that symptoms of TBI do not gradually develop over an extend period of time.

The Board has considered the Veteran's hearing testimony suggesting that the presence of low testosterone suggests an injury to his pituitary gland in a concussion, presumably the one he experienced in 2008.  Post-service VA treatment records include many progress notes from the endocrinologist identified by the Veteran.  In his earliest notes, written in March 2014 and in May 2014, the endocrinologist suggested multiple possible causes for the Veteran's secondary hypogonadism, including stalk compression from a pituitary tumor, previous head trauma from concussions, chronic opioid use, anabolic steroid use, or non secreting pituitary adenomas.  Aside from noting that the Veteran denied chronic opioid use, previous testosterone exposure or anabolic steroid use, the examiner's earliest notes did not include any information suggesting that a concussion was a more likely cause of hypogonadism than any of the other potential causes.  Moreover, in all of the more recent notes of the same endocrinologist - dated March 2016, September 2015, and November 2014 - he wrote that secondary hypogonadism was likely caused by a very small microadenoma.  This was one of the possible etiologies mentioned in the earlier notes.  It is significant that the endocrinologist did not continue to mention a concussion as a possible cause of the Veteran's condition after additional testing, after months of treatment, and after he became more familiar with the Veteran's condition.  These notes are consistent with the opinion of the January 2017 examining physiatrist that current hormone imbalances were likely to be unrelated to the Veteran's in-service TBI.  

The Veteran is competent to repeat what a medical provider said to him and, in the Board's view, it is likely that, early in his treatment, the Veteran's endocrinologist did tell him that a concussion was one possible cause of post-service hypogonadism.  But the Board finds that the endocrinologist's later notes, which are not phrased in terms of a list of possible etiologies, and the January 2017 examiner's opinion, are the most persuasive evidence concerning the likelihood of a causal relationship between current symptoms and in-service TBI.  

Consistent with the January 2017 examiner's opinion, the Board further finds that it is less likely than not that residuals of the Veteran's in-service TBI currently exist or have existed at any time during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

Increased Rating for a Psychiatric Disability

1) Rating Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO assigned the current 30 percent rating for major depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The relevant criteria authorize a 10 percent rating for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is authorized for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.


2) Factual Background

The Veteran was deployed to Iraq during his active duty service.  In granting service connection for major depression, also claimed as posttraumatic stress disorder (PTSD), anxiety, and insomnia, the RO decided that post-service mental illness was related to traumatic events in service.

The first VA mental illness examination took place in July 2011 - before the Veteran's discharge from active duty.  The diagnosis was major depressive disorder and the examining psychiatrist assigned a GAF score of 70.  The Veteran reported significant depressive symptoms to the examiner as well as anxiety about the future of his physical disabilities.  His symptoms included insomnia, anhedonia, and decreased libido.  The Veteran said he became frustrated easily and argued with his spouse.  He denied suicidal or homicidal ideation.  

According to the examiner, the Veteran's affect was normal, but his mood was anxious.  He had good impulse control and no panic attacks or episodes of violence.  He was oriented to time, place, and person, with no delusions or hallucinations.  Recent and remote memory was normal, but immediate memory was mildly impaired.  According to the examiner, the Veteran's impaired memory and poor concentration made it difficult for him to maintain sustained attention and affected his ability to make decisions.  

The July 2011 examiner indicated that symptoms of the Veteran's mental disorder caused reduced reliability and productivity - i.e., the criteria for a 50 percent rating.  Although his opinion on this issue is relevant, the examiner's application of the legal rating criteria is not binding on the Board.

To support his claim, the Veteran has submitted the report of a psychologist in private practice, dated January 2013.  The report indicates that the psychologist interviewed the Veteran.  The clinical summary of the psychologist's report indicates diagnoses of PTSD, anxiety disorder not otherwise specified, and recurrent moderate major depressive disorder without psychotic features.  The psychologist noted the following: "according to the historical and current information provided, [the Veteran] is demonstrating major impairment at home, work, thinking and mood.  He avoids interpersonal relationships, is disengaged from his family, and all other social interactions."  In the opinion of the psychologist, the Veteran was "unable to sustain employment at his previous level of functioning."  

The January 2013 report describes the Veteran as hypervigilant and uneasy in crowds of people.  The Veteran told the psychologist he was more socially isolated than he used to be.  He also said he skipped meals and was frequently late for work.  

The Veteran denied thoughts suicidal ideation, but commented on the suicide of his father, which happened when the Veteran was 19 years old.  He told the examiner that he "understands why his dad did it, 'I get pretty depressed and pretty low but I don't think I would ever do it.'"  The psychologist indicated that the Veteran struggled with memory, concentration and decision making.  She wrote that, "[the Veteran] has probably contemplated suicide."  She also wrote that, "[The Veteran] has a significant amount of anger and has a moderate potential for explosive behavior.  He may physically or verbally attack others when angry.  His interpersonal relationships are probably problematic.  He seems to lack basic social skills and is withdrawn."

The next VA mental disorders examination took place in March 2015.  Once again, the diagnosis was major depressive disorder.  By the time of this examination, the Veteran had divorced from his former spouse, but he had a girlfriend, with whom he had a son.  The Veteran told the examiner that his social activities were limited and that he avoided being around other people.  According to the Veteran, he had a job working about 20 hours per week, but he felt his job performance was affected by his trouble with concentration and memory.  The examiner wrote that the Veteran's memory for remote, recent, and immediate events was intact.

In the opinion of the March 2015 VA examiner, the Veteran's symptoms most closely approximated the criteria for a 30 percent rating.  The examiner identified depressed mood and anxiety as the only symptoms associated with the Veteran's service-connected psychiatric disorder.  The examiner indicated that the Veteran may have reported other symptoms, which were transient or not clinically significant.  Part 6 of the examiner's report ("Remarks") describes the Veteran's reflections concerning his father, who apparently experienced back problems before committing suicide.  These memories disturbed the Veteran, especially when contemplating his own chronic back pain.  As he told the examiner, "I still want to pick up the phone and call [his father], but he is not there . . . I don't trust myself to drink because that made me more depressed and know that I have never attempted suicide, but I have been pretty close . . ."

The most recent VA mental disorders examination took place in January 2017.  The diagnosis was major depressive disorder, severe, without psychotic features.  In the examiner's opinion, the Veteran's symptoms most closely approximated occupational and social impairment with reduced reliability and productivity. 

At the time of the examination, the Veteran was still living with his girlfriend and their young son.  He told the examiner that he spends time with his son and stays in touch with his brother.  The Veteran was also enrolled as a student at a university and was taking courses in biology.  He told the examiner he was earning A's and B's in his classes.  

According to the examiner, the Veteran's psychiatric disorder manifested in symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work or a worklike setting.  

The examiner indicated that the Veteran's mental illness had no effect on his ability to perform activities of daily living, such as hygiene, eating, dressing, etc.  His symptoms were associated with a moderate impairment in the Veteran's ability to adapt to stressful work or worklike conditions.  There was no impairment in his ability to understand, remember and carry out short and simple instructions; his ability to remember and carry out complex instructions was mildly impaired.  There was no impairment in his ability to exercise judgment in a work or worklike setting.  His ability to relate effectively to coworkers, supervisors, or the general public was mildly impaired.  

Pursuant to the Board's remand instructions, the examiner also commented on the GAF score of 40 and diagnoses of PTSD and anxiety disorder not otherwise specified provided in the January 2013 report of the psychologist in private practice: "There are no other disorders of DSM-V or DSM-IV made upon this evaluation today.  I have reviewed the examination by [the private psychologist], and my diagnosis is only the major depressive disorder.  As for a DSM-IV multiaxial assessment, then that means that I would provide a GAF rating.  The GAF rating that I would provide for this veteran today is 55.  A score of 55 would mean moderate difficulty in social, occupational or school functioning.  That he is earning A's and B's and attends class as he is [is] not consistent with serious symptoms, which would be a lower GAF rating."  

In addition to the examination reports, the Board has reviewed the Veteran's regular records of mental health treatment.  

In June 2012, the Veteran reported psychological problems to a VA physician assistant when enrolling for VA medical treatment.  The physician assistant estimated the Veterans' GAF score to be between 55 and 60.  He did not apparently receive mental health treatment between June 2012 and September 2015, when he reported severe depressive symptoms.  According to a suicide screen questionnaire, the Veteran responded "yes" to indicate the following: (1) "In the past year, there was a time that the patient wished he were dead such as going to sleep and not waking up."; (2) "In the past year, there was a time the patient reports thoughts of wanting to take own life."; and (3) "In the past year the patient reported seriously considering suicide."  But he denied ever attempting suicide.  

In October 2015, another suicide risk assessment indicated that the Veteran had not experienced suicidal thoughts in the last week.  Previous suicidal thoughts were described as fleeting and as lasting for a couple of days.  But the Veteran described feeling depressed and having "general thoughts of not wanting to be around . . ."  He said he experienced nightmares and "feels on edge."  He also described low energy and trouble concentrating.  He denied audio or visual hallucinations and paranoia.  

Treatment notes from November 2015 indicate the presence of depression, broken sleep and "passive suicidal thoughts" and that the Veteran started receiving lithium.  His thought processes remained logical and goal-directed and his thought content was relevant.  In his next appointment, dated December 8, 2015, the Veteran denied suicidal ideation, but reported that symptoms of depression continued.

A VA mental health note from September 2016 reported insomnia, racing thoughts, anxiety, and difficulty concentrating.  But there were no suicidal thoughts.  The Veteran's mood was euthymic and appropriate.  Grooming and hygiene were good.  In November 2016, the Veteran's mood was depressed, but he once again denied suicidal and homicidal ideation, paranoia, and audio or visual hallucinations.  Insight and judgment were fair.  In late December 2016, a psychiatrist described the Veteran experiencing mood swings, low appetite, and low energy.  But he told the psychiatrist that "things went well with his classes this semester."  Once again, he denied suicidal or homicidal ideation.  

In the Veteran's hearing testimony, he said that he had suicidal thoughts, which ended after his treatment with lithium.  He said that he experienced his most recent suicidal thoughts in the autumn of 2015.  

The Board has considered the Veteran's vocational and rehabilitation file, which includes information on his functioning and recent academic performance.  The file includes a vocational questionnaire, dated September 2016.  In response to a question asking him how well he remembers things he is told or reads, the Veteran indicated "I don't remember things all the time, but that has only caused a few problems for me."  He did not circle text indicating "My memory problems often make it hard for me to learn new things" or "My memory is very poor.  It is hard for me to remember things at all."   The Veteran's answers to the questionnaire also included a self-assessment of how well he gets along with co-workers or supervisors.  The Veteran indicated that "Getting along with people at work isn't always easy but I manage to do it without major problems."  Asked to assess his judgment, the Veteran indicated that, "I act wisely most of the time."

The vocational rehabilitation file also includes a transcript from the university where the Veteran has been enrolled a full-time student.  According to the transcript, the Veteran had a perfect 4.0 grade point average from both the fall 2016 and spring 2017 semesters.  He withdrew from one course, but received an A+ or an A in all of his other courses.  There are no more recent grades in the claims file.  

3) Analysis

Suicidal ideation is one of the symptoms contemplated for an increased 70 percent disability rating for PTSD.  38 C.F.R. § 4.130.  In Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the Court reviewed recent literature concerning suicide among Veterans, noting that "both passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Id. at 20.  The Court explained that because suicidal ideation appears only in the 70 percent evaluation criteria, with no less severe analogues at a lower level of evaluation, "the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id.

It is clear that the Veteran experienced suicidal ideation on several occasions during the appeal period.  This conclusion is supported by his credible hearing testimony; the January 2013 report of his private psychologist; the summaries of the Veteran's remarks about his father's suicide provided by the July 2011 and March 2015 VA examiners; and the suicide risk assessments between September and November of 2015.  

Except for suicidal ideation, the preponderance of the evidence is against a finding that the Veteran's symptoms have most closely approximated the criteria for a  70 percent rating.  One of the 70 percent criteria is impaired impulse control (such as unprovoked irritability with periods of violence).  According to the January 2013 report from the private psychologist, "[The Veteran] has a . . . moderate potential for explosive behavior.  He may physically or verbally attack others when angry."  But there is no reference to violent behavior in any of the mental health treatment notes.  None of the three VA mental disorders examination reports indicated impaired impulse control or periods of violence.  And the Veteran himself has not testified that he has ever been violent or experienced impaired impulse control.  Moreover, the January 2013 report's choice of language - "He may physically or verbally attack others . . ." - is vague and apparently speculative.  Significantly, the private psychologist did not indicate that the Veteran had described any violent episodes to her during their interview.  

Accordingly, the evidence supports the assignment of an increased 70 percent rating, but only for part of the relevant appeal period.  The Veteran himself testified that he has not experienced suicidal ideation, passive or otherwise, since the autumn of 2015.  He further testified that, after his treatment with lithium at that time, his suicidal thoughts went away.  It is clear from the post-service VA treatment records that the Veteran was first prescribed lithium and reported passive suicidal ideation in late November 2015.  In a treatment note dated December 8, 2015, he denied suicidal ideation, and he has consistently denied suicidal ideation ever since then.  

There is persuasive evidence that the Veteran has experienced only one other symptom associated with a 70 percent rating - the January 2017 VA examiner wrote that current symptoms included difficulty in adapting to stressful circumstances, including work or a worklike setting.  But after the disappearance of his suicidal ideation, the symptoms most frequently mentioned in the VA treatment records are among the criteria for a significantly lower 30 percent rating and one of the Veteran's answers to the vocational rehabilitation questionnaire - "Getting along with people at work isn't always easy but I manage to do it without major problems" - suggests that his difficulty adapting to stressful circumstances including work was mild.

For these reasons, a staged rating is appropriate in this case.  Due to evidence of suicidal ideation, a 70 percent rating for major depressive disorder will be assigned for the period between May 16, 2012 to December 8, 2015.

For the period after December 8, 2015, whether the Veteran's symptoms more closely approximated the criteria for a 30 or a 50 percent rating is a close question.  As noted already, the Veteran's most frequently mentioned symptoms -depressed mood, anxiety, mild memory loss, and chronic sleep impairment - are all listed in among the criteria for the currently assigned 30 percent rating.  38 C.F.R. § 4.130.

According to the January 2017 VA examiner, the Veteran's psychiatric disorder was also associated with disturbances in motivation and mood and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The same examiner indicated that, in his opinion, the Veteran's symptoms most closely approximated the criteria for a rating of 50 percent.

Under these circumstances, the evidence is at least evenly balanced that, even after December 8, 2015, the currently assigned 30 percent rating potentially understates the severity of the Veteran's psychiatric symptoms.  When there is a reasonable doubt about the severity of a service-connected disability, that doubt must be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the Board will assign a 50 percent rating effective December 8, 2015.

There is, however, no evidence that symptoms of the Veteran's service-connected depression have ever more closely approximated the criteria for a total 100 percent rating.  Because his suicidal ideation was almost always passive and without any intent or plan to actually kill himself, the evidence does not support a finding that his symptoms caused a persistent danger of hurting herself or others.  The Veteran has consistently denied hallucinations or delusions.  And there is no evidence that the Veteran experienced gross impairment in thought process or communication; disorientation to time or place or memory loss for the names of close relatives, his own occupation or his own name.  Neither the medical evidence nor the Veteran's hearing testimony suggest that symptoms of depression have ever caused total occupational and social impairment.  According, the criteria for a 100 percent disability rating for the Veteran's service-connected acquired psychiatric disorder are not met at any time during the course of the appeal.

Increased Rating for Disabilities of the Lumbar and Cervical Spine

1) Rating Criteria

The ratings for lumbar and cervical degenerative disc disease has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).   The General Formula for Diseases and Injuries of the Spine (General Formula) applies to this diagnostic code, unless it is appropriate to evaluate the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board will apply whichever method results in the higher rating. 

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Under the General Rating Formula, a cervical spine disability is rated as follows: a 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The rating criteria further explain, under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

Under 38 C.F.R. § 4.71a, an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40 percent rating.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a 60 percent rating.

2) Factual Background

During his June 2011 VA general medical examination, the Veteran was diagnosed with degenerative disc disease of all three spinal segments - lumbar, thoracic, and cervical.  He reported constant pain, described as throbbing, of the posterior neck, right upper back, mid back, and lumbar areas.  

Range of motion test results for the thoraolumbar spine showed forward flexion of 0 to 50 degrees.  Extension was 0 to 10 degrees.  The Veteran was capable of 12 degrees of right lateral bending and 10 degrees of left lateral bending.  Both left and right rotation extended from 0 to 15 degrees.  

For the cervical spine, the Veteran was capable of zero to 25 degrees flexion.  Extension was from 0 to 10 degrees.  Right lateral bending extended from 0 to 20 degrees; left lateral bending was from 0 to 22 degrees.  The Veteran was capable of 0 to 30 degrees right cervical rotation and 0 to 35 degrees of left cervical rotation.  

According to the June 2011 VA examiner, there were no abnormal spinal curvatures.  There was no ankylosis and no spasms of the spinal muscles.  Guarding was present.  

The Veteran received his next VA spinal conditions examination in March 2014.  This is actually the first examination report within the relevant appeal period (May 16, 2012 to the present).  But the Board has reviewed the results of the earlier June 2011 report, because may have some tendency to reflect the severity of the Veteran's symptoms during the earlier part of the appeal period.

According to the February 2013 VA examiner, the diagnoses were lumbar degenerative disc disease, to include thoracic degenerative disc disease with herniated nucleus pulposus and cervical degenerative disc disease, also with herniated nucleus pulposus.

In February 2013, forward flexion of the thoracolumbar spine ended at 20 degrees, the same point when objective evidence of painful motion began.  Extension ended at 10 degrees, which was also the point where painful motion began.  Right and left lateral flexion ended at 5 degrees.  For both right and left lateral flexion, 5 degrees was also the point where painful motion began.  Left and right lateral rotation both ended at 10 degrees.  For both left and right lateral rotation, 10 degrees was the point where painful motion began.

The Veteran was able to perform repetitive use testing of the thoracolumbar spine and there were no additional limits to range of motion after repetitive use. Functional loss consisted of less movement than normal and pain on movement.
According to the examiner, there was no guarding or muscle spasm of the thoracolumbar spine.  The examiner indicated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

According to the examiner, the Veteran did not have guarding or muscle spasms of the thoracolumbar spine.  

The examiner further indicated that the Veteran's lumbar spine disability affected his ability to work. Asked to specifically describe the impact of the disability, the examiner wrote: "Can't sit for very long, can't stand for very long." The "remarks" section of the report indicated significant symptom enhancement and that the lumbar spine x-ray was basically unremarkable.

The examiner also administered range of motion tests for the cervical spine.  Cervical flexion ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  Extension also ended at 20 degrees, which was also the point where objective evidence of painful motion began.

Right and left lateral flexion ended at 10 degrees. For both right and left lateral flexion, 10 degrees was the point where painful motion began.  The cervical spine was capable of 20 degrees of right and left lateral rotation. For both left and right lateral rotation, painful motion began at 20 degrees.  

For the cervical spine, there was no additional limited motion after repetitive use. Functional impairment consisted of less movement than normal and pain on movement.  There was localized tenderness or pain to palpation of the joints/soft tissue of the cervical spine.  But there was no guarding and there were no cervical muscle spasms.  Muscle strength was normal in both upper extremities.

Like the report on the lumbar spine, the cervical spine report shows that the Veteran mentioned flare-ups of the cervical spine.  When asked to describe the functional impact of cervical spine flare-ups in the words of the Veteran, the examiner indicated that flare-ups occurred during movement.  

According to the examiner, the Veteran did not have cervical intervertebral disc syndrome.  The examiner indicated that the Veteran's cervical spine disability did impact his ability to work and this impact consisted of "pain with movement."

The RO arranged another VA examination of the thoracolumbar spine in November of 2013.  The benefits of this report are limited, however, because the Veteran refused range of motion tests on account of a recent back surgery.  The Veteran told the examiner that his physician had not yet cleared him to perform the tests.  

Unlike the earlier report, the November 2013 report indicates that there was guarding or muscle spasm of the thoracolumbar spine sufficient to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Also unlike the previous report, the examiner wrote that the Veteran had intervertebral disc disease of the thoracolumbar spine.  But this condition did not cause incapacitating episodes within the previous 12 months.  

The November 2013 VA examiner indicated that it was more likely than not that pain, weakness, fatigability, or incoordination could significantly limit the ability to function during flare-ups.  But he did not attempt to estimate the impact of that limitation in terms of additional degrees of range of motion loss.  According to the examiner, such an opinion would require speculation, though it is not clear whether the examiner asked the Veteran to describe his ability to function during flare-ups or elicited information about the duration and frequency of flare-ups.  

In Mach 2014, the RO arranged another VA examination, this time of both spinal segments.  Forward flexion of the lumbar spine ended at 25 degrees, with objective evidence of painful motion beginning at 25 degrees. Extension was 10 degrees, with painful motion beginning at 10 degrees.  Left and right lateral flexion were 15 degrees and, in both directions, painful motion began at 15 degrees. Left and right lateral rotation were 15 degrees.  In both directions painful motion began at 15 degrees.

The Veteran was able to perform repetitive use testing of the lumbar spine and there were no additional limits to range of motion after repetitive use.  

The Veteran told the March 2014 examiner that he experienced flare-ups which impact the function of the lumbar spine.  The examiner gave the following summary the Veteran's description of flare-ups: "if I stay active it's tolerable, [I] can take care of [my]self . . ."  

The examiner's notes include, "Very well developed male, including upper and lower extremities.  Muscular.  Most likely doing some physical labor per hand inspections, despite denial.  Most likely gross symptoms enhancement noted. Most likely, lumbar flexion of greater than 70 degrees noted with sitting recurrently. Imaging studies do not support clinical evaluation."

There was no spinal ankylosis and, other than the radiculopathy of the lower extremities described in another section of today's decision, no other neurologic abnormalities related to the thoracolumbar spine.  According to the March 2014 examiner, the Veteran did not have intervertebral disc syndrome of the lumbar spine.

For the cervical spine, forward flexion ended at 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  Extension ended at 15 degrees, with painful motion beginning at the same point.  Right lateral flexion ended at 20 degrees, also becoming painful at 20 degrees.  Left lateral flexion ended at 15 degrees, with painful motion beginning at 15 degrees.  Right and left lateral rotation both ended at 25 degrees and, for both directions, painful motion began at 25 degrees.

The Veteran reported cervical spine flare-ups. As noted by the examiner his description of the flare-ups was: "reports any moving of neck . . . rotating of head 
. . . looking around . . . have to walk around with a stiff neck . . ."

The Veteran was capable of repetitive use testing of the cervical spine.  There were no additional limits to range of motion after repetitive use.

According to the examiner, the cervical spine condition did not affect the Veteran's ability to work.  In the "remarks" section of the report, the examiner repeated some of his comments suggesting the possibility of symptom enhancement.  The examiner also wrote: "Lack of Cervical ROM is not supported by imaging studies.  Grip strength is great.  Consider psychiatric assessment.  Pain and weakness are likely to occur when the spine is used repeatedly over time.  Flares could cause additional loss of motion, but actual additional losses cannot be determined unless an examiner is present to objectively measure any additional loss, in my opinion."

The next VA spine examination took place in April 2015.  The report's medical history section described muscle spasms affecting the paravertebral muscles.  It also mentioned surgical fusion of the lumbar spine in April 2013.  There was "some radiating pain into the buttocks bilaterally on a more or less constant basis with intermittent bilateral lower extremity radiculopathy symptoms of pain that can radiate down to the level of the foot.  He has undergone epidural injections of the thoracic spine, but no epidural injections of the lumbar spine since the fusion surgery in April 2013."  

Thoracolumbar test results indicated forward flexion of 0 to 30 degrees; extension was 0 to 15 degrees; left and right lateral flexion were 0 to 15 degrees; and left and right lateral rotation were 0 to 15 degrees.  According to the examiner, there was no evidence of pain with weight bearing.

Range of motion was slightly reduced after repetitive use testing.  Specifically, forward flexion was 25 degrees; extension was 10 degrees; right lateral flexion was unchanged but left lateral flexion was reduced to 10 degrees.  Right lateral rotation remained the same, but left lateral rotation reduced to 10 degrees.

As noted, the April 2015 VA examiner indicated the presence of thoracolumbar intervertebral disc syndrome, but there had been no incapacitating episodes.  The Veteran did not use assistive devices.  

For the cervical spine, the diagnoses were cervical strain and intervertebral disc syndrome.  Cervical forward flexion was 0 to 15 degrees; extension was 0 to 15 degrees; left and right lateral flexion were 0 to 15 degrees; left and right lateral rotation were 0 to 15 degrees. There was no evidence of pain with weight-bearing.

After repetitive use, cervical forward flexion and extension were slightly reduced to 10 degrees in each plane.  Lateral flexion and rotation remained at 0 to 15 degrees for both left and right.  

The Veteran reported flare-ups of the cervical spine.  Unlike the previous reports, the examiner attempted to elicit information from the Veteran about the frequency and duration of flare-ups.  The Veteran indicated that flare-ups were "variable" and the duration of flare-ups lasted between "hours" and "days."  The examiner did not, however, indicate an opinion as to whether pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups.  As in the lumbar spine section of the same report, the examiner wrote that he was unable to provide this opinion because he was not examining the Veteran during a flare-up. 

Yet another VA examination of the thoracolumbar and cervical spine took place in January 2017.  For the thoracolumbar spine, forward flexion was 0 to 20 degrees. Extension was 0 degrees.  Right and left lateral flexion were 0 to 10 degrees; right and left lateral rotation were both 0 to 5 degrees.  The examiner noted pain in each of the planes.  There was no pain with weight bearing.  The Veteran was able to perform repetitive use testing without further loss of range of motion. 

The "remarks" section of the examination report, however, casts doubt on the validity of these test results:  "The back ROM measurements are invalid as the veteran was observed to demonstrate a greater ROM of the back during the C&P evaluation than what was observed on formal ROM testing."

The January 2017 VA examiner tried to obtain more information about the Veteran's flare-ups.  He told the examiner that flare-ups occurred "every couple weeks.  I'm disabled, laying on the couch.  There's not much I can do."  The examiner noted that he was unable to say whether pain, weakness, fatigability or incoordination significantly limits functional ability during flare-ups.  The report suggests that the Veteran's statements about flare-ups were plausible, but the examiner could not, without speculating, estimate the effects of range of motion loss during flare-ups, "as an examiner must be present to objectively and clearly determine these additional losses, if present."  

The examiner wrote that the Veteran had intervertebral disc syndrome, but there had been no incapacitating episodes within the past 12 months.  The Veteran did not use assistive devices.  

For the cervical spine, forward flexion was 0 to 5 degrees; extension was also 0 to 5 degrees.  Right lateral flexion was 0 to 5 degrees; while left lateral flexion was 0 to 10 degrees.  Left and right lateral rotation were both 15 degrees.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing without further range of motion loss.  

As in the case of the lumbar spine range of motion tests, the examiner wrote that "neck ROM measurements are invalid as more neck motion was observed a number of times during the C&P evaluation than what was demonstrated on formal active ROM of the neck."  

Apparently because the January 2017 examiner questioned the validity of both sets of range of motion test results, the RO arranged the most recent set of examinations in May 2017.  For the thoracolumbar spine, forward flexion was 0 to 20 degrees; extension was 0 to 5 degrees.  Right and left lateral flexion were both 0 to 10 degrees; right and left lateral rotation were both 0 to 10 degrees.  There was no ankylosis.  

Unlike previous examination reports, the January 2017 report attempted to comply with Correia by indicating that range of motion test results on passive motion were the same as the active range of motion test results described above.  

The Veteran was able to complete repetitive use testing of the thoracolumbar spine.  There was no further limited motion after three repetitions.  According to part 3A of the report, there was evidence of pain with weight bearing.  

The Veteran told the examiner that he experienced flare-ups of the thoracolumbar spine.  His description of flare-ups indicated that they were debilitating and disrupted his sleep.  

There was no guarding or muscle spasm of the thoraolumbar spine.  The May 2017 examiner indicated that the Veteran did not have thoracolumbar intervertebral disc syndrome.  He did not use assistive devices.  

According to the examiner, the Veteran's thoracolumbar spine condition prevented him from sitting for more than 55 minutes or standing for more than 60 minutes.  He also could not lift objects weighing more than 15 pounds. 

Pursuant to the Board's September 2016 remand orders, the examiner commented on the January 2013 report of a chiropractor in private practice, which the Veteran submitted in support of his claim.  The examiner indicated that, "The report by [the chiropractor] . . . was based on many subjective results and reports from the veteran.  [the chiropractor] is not a Compensation and Pension examiner.  His report would be of limited medical value."  

For the cervical spine, forward flexion was 0 to 5 degrees; extension was also 0 to 5 degrees; right and left lateral flexion were both 0 to 10 degrees; right and left lateral rotation were both 0 to 15 degrees.  The Veteran was able to perform repetitive use testing of the cervical spine, but there was no additional loss of range of motion after three repetitions.  There was no evidence of pain with weight bearing.  According to the examiner, there was no guarding or muscle spasm of the cervical spine and the Veteran did not have cervical intervertebral disc syndrome.

The examiner declined to indicate whether pain, fatigability or incoordination would significantly limit functional ability during a flare-up.  Addressing Correia, the examiner indicated that passive range of motion testing or the neck could not be performed or was not medically appropriate.  But she did not explain why passive range of motion testing could not be performed.

As suggested above, to support his claim, the Veteran submitted a report from a chiropractor in private practice, dated January 2013.  This report included three sets of range of motion test results for each spinal segment.  For the thoracolumbar spine, flexion was between 0 to 25 and 0 to 28 degrees.  Extension was between 0 to 12 and 0 to 15 degrees.  Right lateral flexion was between 0 to 13 and 0 to 15 degrees.  Left lateral flexion was between 0 to 15 and 0 to 17 degrees.  Right rotation was between 0 to 18 and 0 to 22 degrees.  Left rotation was between 0 to 18 and 0 to 20 degrees.  According to the chiropractor, there was lumbar pain throughout the range of motion testing.  

For the cervical spine, flexion measurements were between 0 to 18 and 0 to 20 degrees.  Extension was between 0 to 8 and 0 to 10 degrees.  Right lateral flexion was between 0 to 23 and 0 to 25 degrees.  Left lateral flexion was between 0 to 22 and 0 to 26  degrees.  Right lateral rotation was between 0 to 26 and 0 to 29 degrees.  Left lateral rotation was 0 to 20 degrees for all three tests.  

The Veteran told the chiropractor that his "lumbar pain often flares up and causes tremendous immobilizing pain."  But he did not indicate how often flare-ups occur or how long they last when they occur.  

In addition to the examination reports, the Board has reviewed the records of treatment for the Veteran's back disability from VA medical centers and from medical providers in private practice.  Most of the information from these sources has already been provided in the summary of the examination reports provided above.  The records indicate treatment of spinal pain using epidural steroid injections.  According to a May 2014 treatment note, the Veteran experienced significant relief after the injection for approximately one month.  The Veteran received a similar injection in February 2014.  The records describe a lumbar spine fusion surgery in April 2013.

At the Travel Board hearing, the Veteran testified that he has five damaged discs in his spine, which he described as herniated or subject to degenerative changes.  He said his back disability prevented him from performing his pre-service occupation as a machinist and welder.  

3) Analysis

As the Board noted above, none of the spine examination reports entirely complied with Correia, Mitchell, and Sharp.  None of the range of motion test results include measurements using all of the methods required by 38 C.F.R. § 4.59.  

Nevertheless, after resolving certain doubts in the Veteran's favor, it is possible to resolve the lumbar and cervical spine increased rating claims using the information provided by the examiners together with the other medical evidence.

January 22, 2013 - the date of the report from the Veteran's chiropractor - is the currently assigned effective date for the 40 percent rating for degenerative disc disease of the lumbar spine.  That rating appears to be based on the chiropractor's range of motion test results for forward flexion - the chiropractor apparently tested forward flexion three times and recorded forward flexion of 0 to 18 degrees, 0 to 19 degrees, and 0 to 20 degrees.  Even the third result satisfies the criteria for a 40 percent rating for the thoracolumbar spine under the General Rating Schedule.

Prior to January 22, 2013, the most recent available range of motion test results come from the June 2011 VA examination report, which took place before the Veteran's discharge from active duty.  

Significantly, the January 2013 test results reflect the condition of the Veteran's thoracolumbar spine closer in time to the beginning of the relevant appeal period (May 16, 2012) than the June 2011 results.  It is clear that the Veteran experienced an increase in the severity of his lumbar spine degenerative disc disease at some point between June 2011 and January 2013.  There is also credible evidence that, for shorter periods within this interval of time, the Veteran was experiencing flare-ups when his degenerative disc disease was more severe than it was at the time of the January 2013 examination.

Under these circumstances, it is at least as likely as not that the Veteran's thoracolumbar degenerative disc disease manifested by forward flexion of 30 degrees or less since May 16, 2012.  

For the cervical spine, the RO increased assigned rating from 20 percent to 30 percent, effective April 8, 2015 - the date of the VA spine examination showing cervical forward flexion of 0 to 15 degrees.  The April 2015 report is not, however, the earliest piece of medical evidence indicating that the Veteran's cervical degenerative disc disease met the criteria for a 30 percent rating based on limited motion.  According to an earlier VA examination report, dated March 31, 2014, cervical forward flexion ended at 15 degrees.  

The RO apparently disregarded the March 2014 range of motion test results based on the examiner's remarks, which suggested that the Veteran was capable of greater range of motion.  But this finding is at least in tension with the RO later decision to grant an increased 30 percent rating based on the similar April 2015 test results, which were not accompanied by any expressions of skepticism from the examiner about the genuineness of the Veteran's symptoms or the sincerity of his efforts during range of motion tests.  Moreover, the Veteran received an epidural steroid injection approximately one month prior to the March 2014 report; and the temporary effects of the injection may explain the examiner's belief that the Veteran's was capable of greater range of motion than was suggested by the relevant test results.  

Prior to March 2014, the most recent cervical test results showed 20 degrees of forward flexion, according to the February 2013 VA examination report; and three test results obtained by Veteran's chiropractor in January 2013 - 0 to 18 degrees, 0 to 19 degrees, and 0 to 20 degrees.  According to the chiropractor's report, total combined motion of the cervical spine was 130 degrees.  All of these results favor the assignment of a 20 percent rating.  It therefore follows that, at some time between February 2013 and March 31, 2014, cervical degenerative disc disease increased in severity.

If the Board had obtained adequate examinations, then March 31, 2014 would be a permissible effective date for an increase from 20 to 30 percent for the Veteran's cervical spine disability.  However, the Board has considered the impact of flare-ups and will assume, for the Veteran's benefit, that during flare-ups his symptoms more closely approximated the criteria for a 30 percent rating - even before March 31, 2014.  The Veteran told the January 2017 VA examiner that flare-ups occurred every couple of weeks.  He told the April 2015 examiner that each flare-up lasted between "hours" or "days."  Consistent with these statements, and making liberal assumptions for the Veteran's benefit, the Board will assume that a flare-up lasting two days occurred every two-weeks during the relevant appeal period.  

The interval between the beginning of the appeal period (May 16, 2012) and the first clear medical evidence justifying a 30 percent rating (March 31, 2014) is 684 days or, rounding up, 93 weeks.  Based on the assumption that the Veteran experienced a two-day flare-up every two weeks during this period, it follows that his symptoms reached or approached the criteria for the currently assigned 30 percent rating for 93 days prior to March 31, 2014.  For this reason, the Board will further accelerate the effective date of the 30 percent rating for the cervical spine to December 28, 2013.  

Prior to December 28, 2013, the Veteran's symptoms most closely approximated the previously assigned 20 percent rating.  Significantly, all of the available range of motion test results prior to that date indicate cervical flexion greater than 15 degrees.  

The Board has considered a rating for intervertebral disc syndrome (IVDS) based on incapacitating episodes under Diagnostic Code 5243.  As the Board has noted, there is conflicting medical testimony concerning whether the Veteran has IVDS.  But even the examiners who indicated that IVDS was present unanimously said that the Veteran did not experience any incapacitating episodes.  A rating higher than 20 percent for IVDS requires incapacitating episode having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Because there is no evidence that any such episodes occurred, a higher rating under DC 5243 would be inappropriate.    

The Board also finds that the evidence does not support a rating higher than 30 percent for the cervical spine since December 28, 2013.  Again, DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston, 10 Vet. App. at 85.  30 percent is the maximum rating potentially available based on limited motion of the cervical spine without ankylosis. According to all of the examination reports during the appeal period, there was no ankylosis of the cervical spine.

For these reasons, the Board will assign a 40 percent rating for the thoracolumbar spine throughout the relevant appeal period.  For the cervical spine, the previously assigned 20 percent rating will be continued prior to December 28, 2013, but the Veteran will be granted a 30 percent rating from that date and continuing.

Increased Rating for Radiculopathy of the Upper and Lower Extremities

1) Rating Criteria

For the Veteran's right upper extremity radiculopathy, the RO assigned a 20 percent rating from April 8, 2015 and a 40 percent rating, effective May 22, 2017.  For left upper extremity radiculopathy, a 20 percent rating has been assigned since May 16, 2012.

For the left lower extremity, a zero percent (noncompensable) rating was assigned between May 16, 2012 and April 8, 2015.  An increased 20 percent rating was assigned effective April 8, 2015.  The right lower extremity is also rated as 20 percent disabling, but the effective date of that rating is May 22, 2017.  Between May 16, 2012 and May 22, 2017, the RO assigned a 10 percent rating for the right lower extremity.  The RO assigned a higher 20 percent rating for the right lower extremity, effective May 22, 2017.

The Veteran appealed the ratings assigned to the lower extremities and the left upper extremity from the Cleveland RO's June 2012 rating decision.  For the right upper extremity, the Veteran appealed the initial rating assigned by the Lincoln RO in its June 2015 rating decision.  While the Veteran appealed the initial rating assigned for the right upper extremity, he did not appeal the effective date for service-connected compensation.  For this reason, the right upper extremity has a slightly different relevant appeal period (April 8, 2015 to the present).  For the other radiculopathy benefits, the relevant appeal period is May 16, 2012 to the present.

Diagnostic Codes 8520, 8620, and 8720, which were used to rate the lower extremities, provide the rating criteria for paralysis of the sciatic nerve, and neuritis and neuralgia of that nerve. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720.  The provisions of Diagnostic Code 8620 refer to neuritis of the sciatic nerve.

The Veteran's left upper extremity was rated under DC 8513 for paralysis of the radicular nerves, and neuritis and neuralgia of those nerves.  Complete paralysis of all radicular groups is rated as 90 percent disabling for the major extremity or 80 percent for the minor extremity.  Severe incomplete paralysis is rated as 70 percent disabling for the major extremity and 60 percent for the minor extremity.  Moderate incomplete paralysis is rated 40 percent disabling for the major extremity and 30 percent disabling for the minor extremity.  Mild incomplete paralysis is rated as 20 percent disabling for either extremity.  

DC 8510 for paralysis, neuritis or neuralgia of the upper radicular nerve group (fifth and sixth cervicals) was used to rate the right upper extremity.  Under this DC, complete paralysis is rated as 70 percent disabling for the major extremity and 60 percent disabling for the minor extremity.  Severe incomplete paralysis is rated 50 percent disabling for the major extremity and 40 percent for the minor extremity.  For moderate incomplete paralysis, a 40 percent rating is authorized for the major extremity and a 30 percent rating for the minor extremity.  A 20 percent rating is authorized for mild incomplete paralysis of either extremity.  

Each of these codes is part of the group of regulations for rating neurologic disabilities. "In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances."  38 C.F.R. § 4.120 (2017).  Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "mild," "moderate,"
"moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA's Adjudication Manual gives the following guidance to VA raters on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous, assigned a lower medical grade reflecting less impairment, and/or affecting a smaller area in the nerve distribution.  Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution." VA Adjudication Procedures Manual, M21-1, III. iv. 4. N. 4.b (February 2, 2018). 

According to the Manual, "moderately severe" incomplete paralysis is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 C.F.R. § 4.123.  The term would be appropriate for "Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability . . . Atrophy may be present.  However for marked muscular atrophy see the criteria for a severe evaluation under 38 C.F.R. § 4.124a, DC 8520."  Id. III. iv. 4. N. 4. c. 

The manual further provides that, for "severe" incomplete paralysis of a peripheral nerve marked muscle atrophy is expected.  In general, severe incomplete paralysis of a peripheral nerve involves motor and/or reflex impairment - "(for example atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability."  Id.  "Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve."  Id.

2) Factual Background

The VA-authorized spine examinations, which were mentioned in the part of the Board's decision addressing claims for increased ratings for the spinal segments, also included information concerning radiculopathy of the upper and lower extremities, including muscle strength and reflex testing.  In addition to these, there was a VA peripheral nerves examination in March 2013.

According to the pre-discharge June 2011 VA examination report, the Veteran experienced radiating pain to the left upper extremity and throbbing pain radiating to the bilateral buttocks, hips, thighs, anterior lower extremities, and great toes.  The examiner noted numbness in the great toes.  According to the examiner, reflexes of the bilateral upper and lower extremities were normal.  Likewise, the Veteran had normal sensation to light touch in both the upper and lower extremities.  There was no muscle atrophy; and there were no tics, fasciculations or other abnormal movements.  Motor function test rests were normal.  The detailed reflex and motor examination findings are in the June 2011 TBI examination report, and, for both left and right upper and lower extremities, the scores were (2 +) or normal.  According to the examiner there was no dysesthesias.  The Veteran also had normal sensation to pinprick.  The motor examination results were 5/5 - i.e., active movement against full resistance.  Muscle tone was normal.  

During the February 2013 VA back examination, muscle strength test results in both the left and right, upper and lower extremities, remained normal.  These tests included flexion of both hips, extension of both knees, plantar flexion of both ankles, dorsiflexion of both ankles, and extension of both great toes.  All results were 5/5 or normal.  There was no muscle atrophy.  All reflex examination findings were normal (2 +) and the Veteran had normal sensation to light touch in both the upper and lower extremities.  In the examiner's opinion, the Veteran did experience radiculopathy which consisted of mild intermittent (usually dull) pain, mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity.  The nerve roots involved were the left sciatic nerve group.  The examiner indicated that there was no pain, paresthesias or numbness of the left lower extremity.   

For the upper extremities, the examiner noted the presence of radiculopathy involving the upper radicular nerve.  The symptoms consisted of mild intermittent (usually dull) pain, mild paresthesias and/or dysesthesias and mild numbness of the left upper extremity.  No numbness, pain, paresthesias, or dysesthesias was noted in the right upper extremity.  According to the examiner, there were no other neurologic abnormalities.  

The March 2013 VA peripheral nerves examination report indicated diagnoses of cervical radiculopathy related to C6-7.  The examiner reported that the Veteran's right hand was dominant.  The report indicates moderate constant pain, which may be excruciating at time, of the left upper extremity.  There was also moderate (usually dull) pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the left upper extremity.  No pain, paresthesias, dysesthesias or numbness was noted in the right upper extremity.  Muscle strength test results were normal (5/5), except for left wrist extension and pinch (thumb to index finger) of the left hand.  For both motions, the result was 4/5 - i.e., active movement against some resistance.  There was no muscle atrophy.  Reflexes were hypoactive (1+) in both the left and right biceps and triceps.  Reflexes were hypoactive in the right brachioradialis and absent (0) in the left brachioradialis.  Sensory examination results indicated decreased sensation to light touch in the left hand and fingers.  Other sensory examination findings for the upper extremities, including both shoulders and both forearms, were normal.  There were no trophic changes.  

According to the March 2013 VA peripheral nerves examiner, the radial and median nerves were normal - both right and left.  The bilateral ulnar, musculocutaneous, circumflex, long thoracic, upper radicular, and right middle radicular nerve groups were normal.  But there was incomplete paralysis of the left middle and left lower radicular nerve groups.

The examiner did not include findings for the nerve groups of the lower extremities.  Part 15 of the report ("Diagnostic Testing") indicated a normal EMG study of the right upper extremity and an abnormal EMG study of the left upper extremity.  The diagnostic study report, dated September 2012, indicated the presence of left carpal tunnel syndrome and chronic left C6-7 radiculopathy.  The effect of the Veteran's left upper extremity radiculopathy on his ability to work consisted of difficulty with left hand grip strength.  

According to the November 2013 VA thoracolumbar spine examination report, muscle strength was normal (5/5) in both lower and upper extremities and there was no muscle atrophy.  Reflexes were hypoactive (1+) in the bilateral knees and ankles.  The Veteran had normal sensation to light touch in the upper thighs and knees.  Sensation to light touch was also normal in the left lower leg, ankle, foot, and toes.  There was decreased sensation to light touch in the right lower leg, ankle, foot, and toes.  According to the examiner, there was mild constant pain, which may be excruciating at times, in the right lower extremity.  There was moderate intermittent (usually dull) pain, mild paresthesias or dysesthesias, and mild numbness in the right lower extremity.  There was no pain, paresthesias, dysesthesias, or numbness in the left lower extremity.  The nerves roots involved were the right sciatic nerve roots and, in the examiner's opinion, the severity of the right lower extremity radiculopathy was mild and the left lower extremity was not affected.  

The next relevant VA examination took place in March 2014.  Muscle strength was normal in both lower and upper extremities and there was no muscle atrophy.  Reflexes were normal (2 +) in both knees and both ankles.  Sensation to light touch was normal in the left thigh, knee, lower leg, ankle, foot and toes.  On the right side, sensation to light touch was normal in the thigh, knee, lower leg, and ankle, but there was decreased sensation in the left foot and toes.  

According to the March 2014 VA examiner, there was mild paresthesias and/or dysesthesias and mild numbness in the right lower extremity.  No pain was noted in either lower extremity and there was no paresthesias, dysesthesias, or numbness in the left lower extremity.  In the examiner's opinion, radiculopathy of the right lower extremity was mild and the left lower extremity was not affected.  

Also according to the March 2014 VA examiner, muscle strength test results, reflex examination findings, and sensory examination findings of both upper extremities were normal.  There was no muscle atrophy.  However, there appears to be a mistake in part 11 ("Radiculopathy") of the cervical spine examination report.  The examiner indicated the presence of mild radiculopathy of the right upper extremity and marked "not affected" for the left upper extremity.  But when describing specific symptoms of radiculopathy, the examiner indicated the presence of mild paresthesias and/or dysesthesias and mild numbness of the left upper extremity.  According to the examiner, there was no pain, paresthesias, dysesthesias, or numbness in the right upper extremity.  Giving more weight to the examiner's detailed findings, the Board will assume the examiner intended to indicate the presence of mild left upper extremity radiculopathy in part 11(d) of his report.  

The next relevant VA examination took place in April 2015.  According to the examiner, muscle strength test and reflex findings for both upper extremities were normal and there was no muscle atrophy.  For both shoulders and both forearms, sensation to light touch was normal.  But the Veteran had decreased sensation to light touch in both hands and fingers.  According to the examiner, there was moderate intermittent (usually) dull pain, mild paresthesias and/or dysthesias, and mild numbness of the right upper extremity.  For the left upper extremity, there was mild intermittent (usually dull) pain, mild paresthesias and/or dysesthesias, and mild numbness.  

The April 2015 examiner identified the nerve roots involved as the upper and middle radicular groups, associated with C5-6 and C-7.  He described the severity of the radiculopathy in both upper extremities as mild.  

For the lower extremities, the April 2015 VA examiner indicated the presence of normal muscle strength on both the right and the left.  Once again, there was no muscle atrophy.  Reflexes were hypoactive (1 +) in both knees and both ankles.  The Veteran had normal sensation to light touch in both lower extremities.  According to the examiner, he experienced moderate intermittent (usually dull pain), mild paresthesias and/or dysesthesias, and mild numbness in both lower extremities.  For both the left and right side, the examiner described the severity of the Veteran's symptoms as mild. 

The January 2017 VA examiner indicated that muscle strength was normal in both lower extremities, though he did not indicate whether muscle atrophy was present.  Reflexes of both lower extremities were normal (2 +).  The Veteran had normal sensation to light touch in both upper thighs, both knees, and in the left lower leg, ankle, and foot.  For the right lower leg, ankle, foot, and toes, the Veteran had decreased sensation to light touch.  There was mild intermittent (usually dull) pain in both lower extremities and mild numbness in the right lower extremity.  According to the examiner, there were no paresthesias and/or dysesthesias in the lower extremities and there was no numbness in the left lower extremity.  For both lower extremities, the examiner described the severity of the symptoms as mild.  

For the upper extremities, the January 2017 muscle strength test results and reflex examination findings were both normal.  There was no muscle atrophy.  The Veteran experienced decreased sensation to light touch in his left hand and fingers.  Sensation to light touch was normal in both shoulders, both forearms and in the right hand and fingers.  According to the examiner, the Veteran experienced mild intermittent (usually dull) pain of both upper extremities and mild numbness in the left upper extremity.  There was no paresthesias and/or dysesthesias in either of the upper extremities and there was no numbness in the right upper extremity.  In the examiner's opinion, the severity of upper extremity radiculopathy on both sides was mild.  

The most recent VA-authorized examination took place in May 2017.  According to the examiner, muscle strength was normal in both lower extremities and there was no muscle atrophy.  Reflexes were absent (0 +) in the right knee and ankle.  Reflexes were normal (2 +) in the left knee, but absent in the left ankle.  For the right lower extremity, sensation to light touch was normal in the upper anterior thigh, but decreased in the knee, lower leg, ankle, foot, and toes.  For the left lower extremity, sensation to light touch was normal.  

According to the May 2017 examiner, the Veteran had severe intermittent (usually dull) pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the right lower extremity.  There was no pain in the left lower extremity, but the Veteran did experience mild paresthesias and/or dysesthesias and mild numbness.  In the examiner's opinion, the severity of lower extremity radiculopathy was moderate on the right side and mild on the left side.  

For the upper extremities, the May 2017 examiner reported that all muscle strength test results were normal and that there was no muscle atrophy.  Reflex examination findings indicated normal reflexes (2 +) in both biceps, but reflexes were absent 
(0 +) in the triceps and in the bilateral brachioradialis.  The Veteran had normal sensation to light touch in both shoulders and both forearms, but decreased sensation in both hands and fingers.  

According to the May 2017 examiner, the Veteran had moderate constant pain, which may be excruciating at times, moderate paresthesias and/or dysesthesias, and moderate numbness in the right upper extremity.  For the left upper extremity, there was no pain, but mild paresthesias and/or dysesthesias and mild numbness.  The examiner indicated that the Veteran's upper extremity radiculopathy involved the middle radicular nerve group on both sides and the lower radicular nerve group on both sides.  In her opinion, the severity of the Veteran's symptoms was moderate on the right side and mild on the left side.  

In addition to the VA-authorized examination reports, the Board has considered the January 2013 report from the chiropractor.  The Veteran told the chiropractor he experienced shooting pains into his legs and arms.  He also said that, when he experiences shooting pains, his leg will give out and he often falls to the ground.  He also described a loss of function in both hands, particularly his left hand.  He described carpal tunnel release surgery in October 2012.  The chiropractor quoted the Veteran as saying that, "I have also lost muscle strength and function in my left arm/shoulder and am limited in how far I can lift my arm as it causes shooting pain and loss of hand strength and numbness/tingling."

According to the chiropractor, the Veteran's deep tendon reflexes were intact.  Sensation to pinprick and light touch was decreased in both the upper and lower extremities.  Voluntary motor function was normal in all extremities and there was no evidence of atrophy.  For the left forearm and grip, muscle strength was slightly reduced (4/5).  The chiropractor recommended a 30 percent rating for cervical radiculopathy for moderate incomplete paralysis and a 20 percent rating for lumbar radiculopathy.  The chiropractor's application of the legal rating criteria is relevant, but not binding on the Board.  

The Board has also considered the Veteran's records of medical treatment for radiculopathy of the upper and lower extremities during the relevant appeal periods.  Most of the information in these treatment notes has already been mentioned in the summary of the findings of the examination reports.  VA treatment records indicated the presence of left hand numbness and tingling in August 2012.  In January 2013, the Veteran consulted with a neurologist, whose notes indicate normal muscle strength test results and intact sensation to light touch and pinprick for the upper and lower extremities.  Deep tendon reflexes of the extremities were either hypoactive (1 +) or normal (2 +).  The Veteran visited the emergency department for severe back pain in February 2013, at which time he reported pain radiating down both legs.  But muscle strength test results on the same date were normal.  

Records from a physician in private practice describe radiculopathy symptoms during the follow-up to the Veteran's lumbar spine fusion surgery.  The Veteran's lower extremity muscle strength was described as good in a note dated June 2013.  In December 2013, the physician wrote, "[the Veteran's] radiculopathy has been better since surgery."  The Veteran had been routinely exercising at a gym and the physician noted that, "If he is overly active he gets some shooting discomfort in his leg." A note dated February 2013 described pain and numbness in the left upper extremity and the right lower extremity.  In March 2013, the physician made a tentative finding of mild biceps weakness and described the Veteran's left hand grasp as "a little weak.  His left triceps is strong.  Right-sided strength is fine. . . . I thought he had good strength in both lower extremities."  

According to a July 2013 VA primary care note, the Veteran reported neck pain.  The assessment for "extremities/neuro" was as follows: "right hand grasp normal, left hypothenar relative atrophy with reduced thumb-index apposition strength. neg tinel's at wrist."

Since the most recent Board remand, the RO obtained records describing the Veteran's treatment at a Pain Clinic.  In January 2014, the treating physician described radiation of pain into the Veteran's left hand, thumb, and index finger.  The physician described the severity of the left upper extremity radiculopathy as moderate.  In a separate note, the physician described upper and lower extremity muscle strength as grossly intact and grip strength as intact.  "Deep tendon reflexes at the biceps, brachioradialis, patellar and Achilles tendons are 2+ and symmetrical.  No gross sensory deficits noted."  In May 2014, the same physician indicated radiation of pain down the left arm and paresthesias of the left thumb and forefinger.  In June 2014, the physician indicated that carpal tunnel repair had relieved pain but not paresthesias.  The physician described the cervical radiculopathy as "intermittent" in July 2014.  In November 2016, the physician reported pain "radiating from his neck to his left thumb and index finger.  This is periodically [sic] and is not a great bother to him at this time.  He states it is more problematic or he gets shooting pains coming from his neck into the right trapezius region."  In another November 2016 note, the pain management physician described upper and lower extremity motor strength as intact and grip strength as intact.  The physician also wrote, "Neurological: Upper and lower extremity motor coordination appears grossly intact.  Upper extremity strength is 5 out of 5 bilaterally.  Brachioradialis and biceps reflexes are 2+ bilaterally."  

VA treatment notes, dated April 2015, described persistent numbness of the fingertips and intermittent shooting pains radiating into both upper extremities.  

Finally, the Board has considered the Veteran's hearing testimony.  The Veteran said that his radiculopathy affected his grip strength, causing him to drop things involuntarily.  He further testified that "My hands just don't function. I had carpal tunnel release, you know, surgery. That helped with the pain but that did not get rid of any of the, the nerve damage or anything there. So, I still have the numb fingers, index and thumb, and my grip just isn't there."  The Veteran also described muscle spasms around his shoulder blades.  He said that his lower extremity symptoms consisted of shooting pains radiating from the buttocks to the feet.  

3) Analysis

For his left upper extremity radiculopathy with postoperative carpal tunnel syndrome, the Veteran has been assigned a continuous 20 percent rating since May 16, 2012.  Having reviewed the evidence, the Board finds that this rating potentially understates the severity of the disability.

According to the March 2013 VA peripheral nerves examination, upper extremity radiculopathy involves both the left middle and left lower radicular nerve groups.  The Veteran's dominant extremity is his right, which means that under DC 8512 (Lower radicular group), a higher 30 percent rating would potentially be available for moderate incomplete paralysis and a 40 percent rating would be authorized for severe incomplete paralysis.  A similar result would apply under DC 8511 (Middle radicular group), which authorizes a 30 percent rating for moderate incomplete paralysis of the minor extremity and a 40 percent rating for severe incomplete paralysis of the minor extremity.

The only instance of potential muscle atrophy in the medical evidence, the July 2013 VA primary care note, concerns the left upper extremity.  Under the provisions of the manual, marked muscle atrophy is expected for severe incomplete paralysis and it would be wrong to refer to the Veteran's left upper extremity muscle atrophy as marked.  Indeed, several subsequent VA examination reports indicated that there was no upper extremity muscle atrophy during the respective examinations.  

Nevertheless, it is clear that symptoms associated with incomplete paralysis of the Veteran's left upper extremity are more than merely sensory.  A September 2012 EMG study of the left upper extremity was abnormal.  In March 2013, reflexes were absent in the left brachioradialis.  In May 2017, reflexes were absent in the left triceps and the left brachioradialis.  There are also multiple indications of slightly to moderately reduced muscle strength in the left upper extremity.

There is also conflicting evidence which could favor the continuation of the currently assigned 20 percent rating.  For example, the November 2016 note of the Veteran's pain management physician indicated that the Veteran's grip strength was intact and that pain in the left upper extremity "is not a great bother to him at this time."  There are also several examiners' assessments describing the numbness, paresthesias and/or dysthesia or pain of the left upper extremity as mild.  

Nevertheless, the Board has a duty to resolve reasonable doubts about the degree of disability in the Veteran's favor.  See 38 C.F.R. § 4.3.  The Veteran has consistently reported loss of grip strength in his left hand which is consistent with the medical evidence and which apparently results in significant functional limitation.  Under these circumstances, the evidence is at least evenly balanced as to whether the symptoms of left upper extremity radiculopathy most closely approximated moderate incomplete paralysis throughout the relevant appeal period.  Consistent with this finding, the Board will assign an increased 30 percent rating for left upper extremity peripheral neuropathy.

For the right upper extremity, the Veteran has been assigned a 20 percent rating between April 8, 2015 and a 40 percent rating, effective May 22, 2017.  Because the right side is the Veteran's dominant upper extremity, this rating reflects a finding that his right upper extremity radiculopathy symptoms most closely approximated mild incomplete paralysis prior to the May 22, 2017 spine examination and moderate incomplete paralysis since then. 

The Board finds that the preponderance of the evidence weighs against the assignment of a rating higher than 40 percent at any time during the relevant appeal period.  Such a rating would require severe incomplete paralysis, which generally requires evidence of marked muscle atrophy.  There is no medical evidence of muscle atrophy of any kind affecting the right upper extremity.  Nor has the Veteran testified that he has experienced muscle atrophy affecting that area.

The RO assigned the date of the May 22, 2017 examination as the effective date of the increase in the assigned rating form 20 percent to 40 percent because the May 2017 examination report form indicates several previously unknown symptoms which favor the assignment of a higher rating - decreased muscle strength in the right wrist, moderate paresthesias and/or dysesthesias of the right upper extremity, moderate constant pain in the right upper extremity, and absent reflexes in the right triceps and brachioradialis.

The Board finds that the staged rating assigned by the RO for the right upper extremity - 20 percent before May 22, 2017 and 40 percent afterwards - is consistent with the evidence and that a further increase is not warranted.  Pursuant to the Manual, the mild level of evaluation is more appropriate when sensory symptoms are recurrent but not continuous or reflects less impairment or a smaller area of the nerve distribution.  

Prior to May 22, 2017, the most recent medical evidence is the January 2017 VA examination report.  According to the January 2017 examiner, there was normal muscle strength in the right upper extremity and reflex examination findings were normal.  Sensation to light touch was also normal in the right upper extremity.  And there was no paresthesias, dysesthesias, or numbness in the right upper extremity.  The examiner's assessment was mild upper extremity radiculopathy.  The summary of right upper extremity symptoms in the April 2015 VA examination report is somewhat more severe than the January 2017 report - there was decreased sensation to light touch and moderate (usually dull pain) as well as mild paresthesias and mild numbness of the right upper extremity.  But the April 2015 reflex and muscle strength test results for the right upper extremity were normal.  In other words, unlike the May 2017 report, the results did not indicate reduced muscle strength in the right wrist or absent reflexes in the right upper extremity.  

The other medical treatment records are consistent with the previously assigned staged rating for the right upper extremity, particularly the treatment notes of the Veteran's pain management physician.  According to the November 2016 notes, upper extremity motor coordination and grip strength were intact and upper extremity strength was 5 out of 5 bilaterally.  Brachioradialis reflexes were normal (2 +) bilaterally.  These findings and the pre-May 2017 VA examination findings are inconsistent with a 40 percent rating for the right upper extremity prior to May 2017.

The RO also assigned an increased 20 percent rating for the radiculopathy of the right lower extremity, effective May 22, 2017.  The RO assigned this effective date on the grounds that the May 2017 VA examination report provided the earliest available medical evidence indicating absent reflexes of the right knee and ankle and decreased sensation in the right thigh, knee, lower leg, ankle, foot and toes.  

The preponderance of the evidence is against a finding that radiculopathy of the right lower extremity approximated moderate incomplete paralysis prior to the May 22, 2017 VA examination.  According to the January 2017 VA examiner, muscle strength and reflexes in both lower extremities were normal.  There was decreased sensation to light touch, mild, intermittent (usually dull) pain and mild numbness of right the lower extremity.  The examiner described the severity of radiculopathy of the lower extremities as mild.  The April 2015 VA examiner indicated hypoactive reflexes of the right lower extremity; but reflexes were not absent, as they apparently were in May 2017.  Sensation to light touch in the right lower extremity was normal at the time of the April 2015 examination.  The March 2014 VA examiner described paresthesias and/or dysesthesias and numbness of the right lower extremity as mild.  Reflexes and muscle strength of the right lower extremity were normal.  Sensation to light touch was also normal, except for the toes.  

Prior to May 22, 2017, the symptoms of the Veteran's right lower extremity radiculopathy were purely sensory.  There was no evidence of absent reflexes or reduced muscle strength.  Pursuant to the Manual Provision M21-1, III. iv. 4. N. 4.b., the mild level is more likely to be appropriate when symptoms are recurrent but not continuous.  The March 2013 VA examiner described right lower extremity pain as constant, albeit mild.  But the February 2013, November 2013, April 2015 and January 2017 examiners all described right lower extremity pain as intermittent.  And the March 2014 examiner reported no pain at all in the right lower extremity.

The Board has considered the Veteran's testimony.  He described occasionally being unsteady when he experiences pain shooting through his lower legs.  But this is clearly also an intermittent sensory symptom.  Significantly, he did not testify that he experienced absent reflexes or reduced muscle strength in the right lower extremity prior to May 2017.  He did not indicate that he ever experienced muscle atrophy of the right lower extremity.  For these reasons, the Board will deny a rating higher than 10 percent for right lower extremity radiculopathy prior to May 22, 2017.

For the left lower extremity, the RO assigned a zero percent (noncompensable) rating from May 16, 2012 and April 8, 2015 and a 20 percent rating effective April 8, 2015.  The RO assigned the date of the April 2015 VA examination is the effective date of increase from 0 percent to 20 percent.

The April 2015 VA examination report was the first report indicating hypoactive 
(1 +) reflexes in the left knee and ankle.  It was also the first report to include a finding of intermittent (usually dull) pain in the left lower extremity.  According to the examiner, the symptoms were associated with the sciatic nerve roots and the severity of the Veteran's left lower extremity radiculopathy was mild.

Prior to April 2015, the February 2013, November 2013, and March 2014 VA examiners all indicated that there was no pain, paresthesias, dysesthesias, or numbness in the left lower extremity.  According to the November 2013 and March 2014 reports, radiculopathy of the right lower extremity was mild and the left lower extremity was not affected.

There are, however, some examination findings reflecting left lower extremity symptoms before April 2015.  The June 2011 report repeated the Veteran's complaints of pain shooting into both legs.  According to the November 2013 VA examiner, reflexes were hypoactive (1 +) in both knees and both ankles; and the March 2014 examiner indicated that the Veteran had decreased sensation in his left foot and left toes.  According to the January 2013 report of the private chiropractor, the Veteran again reported shooting pains into both legs and the chiropractor noted that sensation to light touch was decreased in both lower extremities.  

Under these circumstances, the evidence is at least as likely as not that the Veteran's symptoms of left lower extremity radiculopathy met the criteria for the minimum compensable 10 percent rating under DC 8520.  But there is no convincing evidence indicating that the severity of his symptoms approached the criteria for a 20 percent rating at any time prior to April 8, 2015.  The February 2013, November 2013, and March 2014 reports all describe normal muscle strength in the left lower extremity.  All of the relevant pre-April 2015 reports indicated that there was no pain, paresthesias or dysesthesias of the left lower extremity.  The relevant medical treatment records from the same period emphasize radiculopathy symptoms involving the more severely affected lower extremities - particularly the left upper and right lower.  

Finally, the evidence does not indicate that a still-higher 40 percent rating is appropriate for either of the lower extremities at any time during the relevant appeal period.  Such a rating requires moderately severe incomplete paralysis of the sciatic nerve.   Even the most severe findings of the May 2017 VA-authorized examination report do not approach these criteria.  At that time, muscle strength in both lower extremities remained normal and there was no muscle atrophy.  Although reflexes were absent in both ankles, sensation to light touch was only decreased on the right lower extremity and remained normal on the left.  Pain was severe, but intermittent, in the right upper extremity, and completely absent on the left side.  

Because the preponderance of the evidence weighs against the assignment of 40 percent ratings for lower extremity radiculopathy, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and, the claim must be denied.

TDIU

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a written statement dated February 2018, the Veteran, through his attorney, indicated his intention to withdraw his claim for a TDIU rating.  Thus, there are no longer any alleged errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b).  The Board no longer has jurisdiction to review the appeal with respect to this issue and it is dismissed.


ORDER

Entitlement to service connection for current residuals of TBI is denied.

An initial disability rating of 70 percent, but no higher, for service-connected psychiatric disorders is granted for the period from May 16, 2012 to December 8, 2015.

An initial disability rating of 50 percent, but no higher, for major depressive disorder is granted for the period since December 8, 2015.

An initial disability rating of 40 percent, but no higher, for degenerative disc disease of the thoracolumbar spine is granted, effective May 16, 2012.

An initial disability rating in excess of 20 percent for degenerative disc disease of the cervical spine prior to December 28, 2013 is denied.

An initial disability rating of 30 percent, but no higher, for degenerative disc disease of the cervical spine is granted, effective December 28, 2013.

Entitlement to an initial rating of 30 percent, but no higher, for left upper extremity radiculopathy and postoperative carpal tunnel release is granted, effective May 16, 2012.

Entitlement to an initial rating for right upper extremity radiculopathy, currently rated as 20 percent disabling from April 8, 2015 to May 22, 2017 and as 40 percent disabling effective May 22, 2017, is denied.

Entitlement to an initial rating for right lower extremity radiculopathy, currently rated as 10 percent disabling from May 16, 2012 to May 22, 2017 and as 20 percent disabling since May 22, 2017, is denied.

Entitlement to an increased initial 10 percent rating for left lower extremity radiculopathy is granted from May 16, 2012 to April 8, 2015.

Entitlement to an initial rating for left lower extremity radiculopathy higher than 20 percent after April 8, 2015 is denied.

The Veteran's appeal seeking a TDIU is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


